Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 1 of 47




                                UNITED STATES DISTRICT COURT
                                IN THE DISTRICT OF COLORADO


   DATA SCAPE LIMITED,
                                                       Case No. 1:19-cv-00064
                   Plaintiff,

            v.
                                                       JURY TRIAL DEMANDED
   F5 NETWORKS, INC.,

                   Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

            This is an action for patent infringement arising under the Patent Laws of the United

   States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited (“Plaintiff,”

   “Data Scape”) makes the following allegations against defendant F5 Networks, Inc.

   (“Defendant,” “F5”):

                                             PARTIES

            1.     Data Scape is a company organized under the laws of Ireland with its office

   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

            2.     On information and belief, defendant F5 Networks, Inc. is a Washington

   corporation with a principal place of business at 401 Elliott Ave. West, Seattle, Washington

   98119.

                                  JURISDICTION AND VENUE

            3.     This action arises under the patent laws of the United States, Title 35 of the

   United States Code. This Court has original subject matter jurisdiction pursuant to 28

   U.S.C. §§ 1331 and 1338(a).

            4.     This Court has personal jurisdiction over F5 in this action because F5 has

   committed acts within the District of Colorado giving rise to this action and has established


                                                 1
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 2 of 47




   minimum contacts with this forum such that the exercise of jurisdiction over F5 would not

   offend traditional notions of fair play and substantial justice. F5, directly and through

   subsidiaries or intermediaries, has committed and continues to commit acts of infringement

   in this District by, among other things, offering to sell and selling products and/or services

   that infringe the asserted patents.

           5.      Venue is proper in this district under 28 U.S.C. § 1400(b). F5 is registered

   to do business in Colorado, and upon information and belief, F5 has transacted business in

   the District of Colorado and has committed acts of direct and indirect infringement in the

   District of Colorado. F5 has a regular and established place of business in this District,

   including, e.g., an engineering location, employees, and other business. For example, F5

   has a corporate office and engineering location in Boulder, Colorado, where it employs

   product marketing and engineering personnel.

                                            COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 10,027,751

           6.      Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           7.      Data Scape is the owner by assignment of United States Patent No.

   10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued

   by the United States Patent and Trademark Office on July 17, 2018. A true and correct

   copy of the ’751 Patent is included as Exhibit A.

           8.      Defendant has offered for sale, sold and/or imported into the United States

   products and services that infringe the ’751 patent, and continues to do so. By way of




                                                 2
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 3 of 47




   illustrative example, these infringing products and services include, without limitation,

   Defendant’s products and services, e.g., BIG-IP software and hardware, and all versions

   and variations thereof since the issuance of the ’751 Patent (“Accused Instrumentalities”).

          9.      Defendant has directly infringed and continues to infringe the ’751 Patent,

   for example, by making, selling, offering for sale, and/or importing the Accused

   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

   Defendant uses the Accused Instrumentalities for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Defendant’s customers.

          10.     For example, the Accused Instrumentalities infringe Claim 1 of the ’751

   Patent. One non-limiting example of the Accused Instrumentalities’ infringement is

   presented below:

          11.     The Accused Instrumentalities include “[a] communication apparatus

   configured to transmit data to an apparatus.” For example, the Accused Instrumentalities

   communicate configuration stored on one device (e.g. a BIG-IP appliance or hardware

   running BIG-IP Virtual Edition) to another device (e.g. BIG-IP appliance or hardware

   running BIG-IP Virtual Edition). See, e.g., “K13946: Troubleshooting ConfigSync and

   device service clustering issues (11.x - 13.x)”, available at https://api-u.f5.com/support/kb-

   articles/K13946?pdf (“ConfigSync is a high-availability feature that synchronizes

   configuration changes from one BIG-IP device to other devices in a device group. This

   feature ensures that the BIG-IP device group members maintain the same configuration

   data and work in tandem to more efficiently process application traffic.”); “K7024:

   Overview of the ConfigSync process (9.x - 10.x),” available at https://api-




                                                 3
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 4 of 47




   u.f5.com/support/kb-articles/K7024?pdf       (“The     ConfigSync     process    collects   the

   configuration files and directories from one unit of a redundant pair into a single archive

   file, transmits the archive file to the peer unit, and installs the shared configuration data on

   the peer, overwriting the existing shared configuration on the peer.”).

           12.     The Accused Instrumentalities include a communication apparatus

   comprising “a hardware storage medium configured to store management information of

   data to be transferred to the apparatus.” For example, a physical BIG-IP appliance includes

   a storage medium, e.g. a solid state disk, and a virtual appliance includes a storage medium,

   e.g. a disk in the underlying virtualization server.        The second storage medium is

   configured to store management information of data to be transferred. See, e.g., Manual

   Chapter:       Managing         Configuration        Synchronization,        available       at

   https://support.f5.com/content/kb/en-us/products/big-ip_ltm/manuals/product/bigip-

   system-device-service-clustering-administration-13-0-0/5.html (“You can sync some

   types of data on a global level across all BIG-IP devices, while syncing other data in a more

   granular way, on an individual application level to a subset of devices. For example, you

   can set up a large device group to sync resource and policy data (such as iRules® and

   profiles) among all BIG-IP devices in a data center, while setting up a smaller device group

   for syncing application-specific data (such as virtual IP addresses) between the specific

   devices that are delivering those applications.”).

           13.     The Accused Instrumentalities include a communication apparatus

   comprising “a communicator configured to communicate data with the apparatus.” For

   example, in BIG-IP versions 11.x and above, the CMI communications channel is used to

   allow secure communication between BIG-IP devices. See, e.g., K13946. In previous BIG-




                                                   4
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 5 of 47




   IP versions, the SOAP protocol with HTTPS is used to communicate between the first and

   second apparatuses. See, e.g., K7024.

          14.      The Accused Instrumentalities include a communication apparatus

   comprising “a detector configured to detect whether the communication apparatus and the

   apparatus are connected.” For example, the BIG-IP system automatically detects and

   monitors the status of each device in a configuration group. See, e.g., Managing

   Configuration Synchronization (“At all times, the BIG-IP® system displays a specific sync

   status for each device group.”); K7024 (“The auto-detect feature automatically detects

   configuration status and displays that status on all Configuration utility screens. The

   configsync state daemon (cssd) is used to check the status of each unit.”).

          15.      The Accused Instrumentalities include a communication apparatus

   comprising “an editor configured to select certain data to be transferred and to edit the

   management information based on the selection without regard to the connection of the

   communication apparatus and the apparatus.” For example, the BIG-IP system permits

   synchronizing “some types of data on a global level… while syncing other data in a more

   granular way, on an individual application level to a subset of devices,” which can be

   configured using the BIG-IP Configuration utility on the second apparatus. Managing

   Configuration                  Synchronization.                   See               also

   https://deviousnetworks.blogspot.com/2017/03/big-ip-folders.html:




                                                5
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 6 of 47




          16.     The Accused Instrumentalities include a communication apparatus

   comprising “a controller configured to control transfer of the selected data stored in the



                                               6
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 7 of 47




   communication apparatus to the apparatus via the communicator based on the management

   information edited by the editor when the detector detects that the communication

   apparatus and the apparatus are connected.” For example, in automatic sync mode “a BIG-

   IP device in the device group automatically synchronizes its configuration data to the other

   members of the device group whenever its configuration data changes.” Managing

   Configuration Synchronization. The synchronization is only performed on the data selected

   by the editor, and only when the detection determines that each other member of the device

   group is connected.

          17.     The Accused Instrumentalities include a communication apparatus

   “wherein the controller is configured to compare the management information edited by

   the editor with management information of data stored in the apparatus.” For example,

   “The BIG-IP system uses commit ID updates to determine which device group member

   has the latest configuration and is eligible to initiate a ConfigSync operation,” e.g., by

   comparing management information stored in the two BIG-IP systems. K13946.

          18.     The Accused Instrumentalities include a controller configured to

   “determine a size of the selected data in the communication apparatus.” For example, the

   BIG-IP system determines whether the pending configuration changes are greater or less

   than the configured cache size value. See, e.g., Manual Chapter: Managing Configuration

   Synchronization,      available       at     https://support.f5.com/kb/en-us/products/big-

   ip_ltm/manuals/product/bigip-device-service-clustering-admin-11-6-0/5.html        (“[U]sing

   the default cache size value of 1024, if you make more than 1024 KB worth of incremental

   changes, the system performs a full synchronization operation. Using incremental




                                                7
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 8 of 47




   synchronization operations can reduce the per-device sync/load time for configuration

   changes.”).

          19.     The Accused Instrumentalities include a controller configured to “transmit

   data in the communication apparatus based on result of the comparison and the

   determination.” For example, the controller only transmits updated configuration data if

   the local configuration data is the most recent change. See, e.g., K13946 (“The BIG-IP

   system uses commit ID updates to determine which device group member has the latest

   configuration and is eligible to initiate a ConfigSync operation.”). Furthermore, the

   controller determines whether or not incremental sync is available based on the

   determination of the size of the data to be transferred. See, e.g., Manual Chapter: Managing

   Configuration Synchronization (“[U]sing the default cache size value of 1024, if you make

   more than 1024 KB worth of incremental changes, the system performs a full

   synchronization operation. Using incremental synchronization operations can reduce the

   per-device sync/load time for configuration changes.”).

          20.     Defendant has had knowledge of the ’751 Patent and its infringement since

   at least the filing of the original Complaint in this action, or shortly thereafter, including

   by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

   receiving such notice) that its continued actions would actively induce and contribute to

   the infringement of the claims of the ’751 Patent.

          21.     Defendant’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’751 Patent.              Use of the Accused




                                                 8
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 9 of 47




   Instrumentalities in their ordinary and customary fashion results in infringement of the

   claims of the ’751 Patent.

          22.     For example, Defendant explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their advantages of synchronizing settings

   among multiple devices. Defendant also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’751 Patent. Defendant specifically

   intended and was aware that the normal and customary use of the Accused Instrumentalities

   on compatible systems would infringe the ’751 Patent. Defendant performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Defendant     engaged in such inducement to promote the sales of the Accused

   Instrumentalities, e.g., through its user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’751 Patent. Accordingly, Defendant has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’751 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’751 Patent. Accordingly, Defendant

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ’751 Patent, in violation of 35 U.S.C. § 271(b).

          23.     Defendant has also infringed, and continues to infringe, claims of the ’751

   Patent by offering to commercially distribute, commercially distributing, making, and/or




                                                9
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 10 of 47




   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ’751 Patent, and constitute a material part of the invention. Defendant

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ’751 Patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Defendant has been, and currently is,

   contributorily infringing the ’751 Patent, in violation of 35 U.S.C. § 271(c).

           24.     As a result of Defendant’s infringement of the ’751 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for

   Defendant’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Defendant, together with interest and costs as fixed by the Court.

                                           COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,386,581

           25.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           26.     Data Scape is the owner by assignment of United States Patent No.

   8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ’581 Patent was duly and legally issued

   by the United States Patent and Trademark Office on February 26, 2013. A true and correct

   copy of the ’581 Patent is included as Exhibit B.

           27.     Defendant has offered for sale, sold and/or imported into the United States

   products and services that infringe the ’581 patent, and continues to do so. By way of




                                                10
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 11 of 47




   illustrative example, these infringing products and services include, without limitation,

   Defendant’s products and services, e.g., BIG-IP software and hardware, and all versions

   and variations thereof since the issuance of the ’581 Patent (“Accused Instrumentalities”).

          28.     Defendant has directly infringed and continues to infringe the ’581 Patent,

   for example, by making, selling, offering for sale, and/or importing the Accused

   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

   Defendant uses the Accused Instrumentalities for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Defendant’s customers.

          29.     For example, the Accused Instrumentalities infringe Claim 1 of the ’581

   Patent. One non-limiting example of the Accused Instrumentalities’ infringement is

   presented below:

          30.     The Accused Instrumentalities include “[a] communication apparatus.” For

   example, the Accused Instrumentalities communicate configuration stored on one device

   (e.g. a BIG-IP appliance or hardware running BIG-IP Virtual Edition) to another device

   (e.g. BIG-IP appliance or hardware running BIG-IP Virtual Edition). See, e.g., “K13946:

   Troubleshooting ConfigSync and device service clustering issues (11.x - 13.x)”, available

   at https://api-u.f5.com/support/kb-articles/K13946?pdf (“ConfigSync is a high-availability

   feature that synchronizes configuration changes from one BIG-IP device to other devices

   in a device group. This feature ensures that the BIG-IP device group members maintain the

   same configuration data and work in tandem to more efficiently process application

   traffic.”); “K7024: Overview of the ConfigSync process (9.x - 10.x),” available at

   https://api-u.f5.com/support/kb-articles/K7024?pdf (“The ConfigSync process collects the




                                               11
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 12 of 47




   configuration files and directories from one unit of a redundant pair into a single archive

   file, transmits the archive file to the peer unit, and installs the shared configuration data on

   the peer, overwriting the existing shared configuration on the peer.”).

           31.     The Accused Instrumentalities include “a storage unit configured to store

   content data to a storage medium.” For example, a physical BIG-IP appliance includes a

   storage medium, e.g. a solid state disk, and a virtual appliance includes a storage medium,

   e.g. a disk in the underlying virtualization server. The storage unit is configured to store

   configuration data to a storage medium. See, e.g., Manual Chapter: Managing

   Configuration      Synchronization,   available    at   https://support.f5.com/content/kb/en-

   us/products/big-ip_ltm/manuals/product/bigip-system-device-service-clustering-

   administration-13-0-0/5.html (“You can sync some types of data on a global level across

   all BIG-IP devices, while syncing other data in a more granular way, on an individual

   application level to a subset of devices. For example, you can set up a large device group

   to sync resource and policy data (such as iRules® and profiles) among all BIG-IP devices

   in a data center, while setting up a smaller device group for syncing application-specific

   data (such as virtual IP addresses) between the specific devices that are delivering those

   applications.”);    see   also   Hardware    Datasheet:    BIG-IP     System,    available   at

   https://www.f5.com/pdf/products/big-ip-platforms-datasheet.pdf (“Memory: 512 GB

   DDR4 *** Hard Drive: 1x 1.6 TB Enterprise Class SSD”).

           32.     The Accused Instrumentalities include “a communication unit configured

   to communicate with an external apparatus.” For example, in BIG-IP versions 11.x and

   above, the CMI communications channel is used to allow secure communication between




                                                 12
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 13 of 47




   BIG-IP devices. See, e.g., K13946. In previous BIG-IP versions, the SOAP protocol with

   HTTPS is used to communicate between the first and second apparatuses. See, e.g., K7024.

          33.     The Accused Instrumentalities include “a controller configured to edit a list

   so that content data is registered in the list.” For example, the BIG-IP system includes a

   controller to edit the data to be synchronized to each device group and therefore to each

   external apparatus. See, e.g., Manual Chapter: Managing Configuration Synchronization

   (“You can sync some types of data on a global level across all BIG-IP devices, while

   syncing other data in a more granular way, on an individual application level to a subset of

   devices. For example, you can set up a large device group to sync resource and policy data

   (such as iRules® and profiles) among all BIG-IP devices in a data center, while setting up

   a smaller device group for syncing application-specific data (such as virtual IP addresses)

   between the specific devices that are delivering those applications.”); see also K13946

   (“The BIG-IP system uses commit ID updates to determine which device group member

   has the latest configuration and is eligible to initiate a ConfigSync operation.”);

   https://deviousnetworks.blogspot.com/2017/03/big-ip-folders.html:




                                               13
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 14 of 47




                                     14
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 15 of 47




          34.     The Accused Instrumentalities include a controller configured “to uniquely

   associate the list with the external apparatus using a unique identification of the external

   apparatus.” For example, the BIG-IP system associates the list of folders, device groups,

   or traffic groups with an external apparatus based on the unique identification properties,

   certificate, or other unique identifier of the external apparatus. See, e.g., Manual Chapter:

   Introducing BIG-IP Device Service Clustering, available at https://support.f5.com/kb/en-

   us/products/big-ip_ltm/manuals/product/bigip-device-service-clustering-11-2-1/1.html

   (“Devices: A device is a physical or virtual BIG-IP system, as well as a member of a local


                                                15
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 16 of 47




   trust domain and a device group. Each device member has a set of unique identification

   properties that the BIG-IP® system generates. *** Device trust establishes trust

   relationships between BIG-IP devices on the network, through mutual certificate-based

   authentication. A trust domain is a collection of BIG-IP devices that trust one another and

   can therefore synchronize and fail over their BIG-IP configuration data, as well as

   exchange status and failover messages on a regular basis.”).

          35.     The Accused Instrumentalities include a controller configured “to extract

   the list associated with the external apparatus from a plurality of lists in the communication

   apparatus when the external apparatus is connected to the communication apparatus.” For

   example, in automatic sync mode “a BIG-IP device in the device group automatically

   synchronizes its configuration data to the other members of the device group whenever its

   configuration data changes.” Manual Chapter: Managing Configuration Synchronization.

   For each external apparatus, this synchronization only includes the data associated with the

   device group(s) associated with that apparatus, corresponding to the list of content to be

   synchronized to that apparatus. See, e.g., Manual Chapter: Managing Configuration

   Synchronization (“You can sync some types of data on a global level across all BIG-IP

   devices, while syncing other data in a more granular way, on an individual application level

   to a subset of devices. For example, you can set up a large device group to sync resource

   and policy data (such as iRules® and profiles) among all BIG-IP devices in a data center,

   while setting up a smaller device group for syncing application-specific data (such as

   virtual IP addresses) between the specific devices that are delivering those applications.”);

   see also K13946 (“The BIG-IP system uses commit ID updates to determine which device




                                                16
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 17 of 47




   group member has the latest configuration and is eligible to initiate a ConfigSync

   operation.”); https://deviousnetworks.blogspot.com/2017/03/big-ip-folders.html:




          36.     The Accused Instrumentalities include a controller configured “to control

   transferring of content data registered in the extracted list to the external apparatus.” For

   example, the controller transmits updated configuration data if the local configuration data

   is the most recent change. See, e.g., K13946 (“ConfigSync is a high-availability feature

   that synchronizes configuration changes from one BIG-IP device to other devices in a

   device group. This feature ensures that the BIG-IP device group members maintain the

   same configuration data and work in tandem to more efficiently process application

   traffic.”); K7024 (“The ConfigSync process collects the configuration files and directories

   from one unit of a redundant pair into a single archive file, transmits the archive file to the

   peer unit, and installs the shared configuration data on the peer, overwriting the existing

   shared configuration on the peer.”).

          37.     Defendant has had knowledge of the ’581 Patent and its infringement since

   at least the filing of the original Complaint in this action, or shortly thereafter, including

   by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

   receiving such notice) that its continued actions would actively induce and contribute to

   the infringement of the claims of the ’581 Patent.


                                                 17
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 18 of 47




          38.     Defendant’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’581 Patent.             Use of the Accused

   Instrumentalities in their ordinary and customary fashion results in infringement of the

   claims of the ’581 Patent.

          39.     For example, Defendant explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their advantages of synchronizing settings

   among multiple devices. Defendant also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’581 Patent. Defendant specifically

   intended and was aware that the normal and customary use of the Accused Instrumentalities

   on compatible systems would infringe the ’581 Patent. Defendant performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’581 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Defendant     engaged in such inducement to promote the sales of the Accused

   Instrumentalities, e.g., through its user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’581 Patent. Accordingly, Defendant has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’581 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’581 Patent. Accordingly, Defendant




                                               18
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 19 of 47




   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ’581 Patent, in violation of 35 U.S.C. § 271(b).

          40.     Defendant has also infringed, and continues to infringe, claims of the ’581

   Patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ’581 Patent, and constitute a material part of the invention. Defendant

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ’581 Patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Defendant has been, and currently is,

   contributorily infringing the ’581 Patent, in violation of 35 U.S.C. § 271(c).

          41.     For similar reasons, Defendant also infringes the ’581 Patent by supplying

   or causing to be supplied in or from the United States all or a substantial portion of the

   components of the Accused Instrumentalities, where such components are uncombined in

   whole or in part, in such manner as to actively induce the combination of such components

   outside of the United States in a manner that would infringe the ’581 Patent if such

   combination occurred within the United States. For example, Defendant supplies or causes

   to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

   separate BIG-IP appliances) and software (e.g., BIG-IP software) components of the

   Accused Instrumentalities in such a manner as to actively induce the combination of such

   components (e.g., by instructing users to combine multiple BIG-IP appliances into an

   infringing system) outside of the United States.




                                                 19
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 20 of 47




          42.     Defendants also indirectly infringe the ’581 Patent by supplying or causing

   to be supplied in or from the United States components of the Accused Instrumentalities

   that are especially made or especially adapted for use in infringing the ’581 Patent and are

   not a staple article or commodity of commerce suitable for substantial non-infringing use,

   and where such components are uncombined in whole or in part, knowing that such

   components are so made or adapted and intending that such components are combined

   outside of the United States in a manner that would infringe the ’581 Patent if such

   combination occurred within the United States. Because the Accused Instrumentalities are

   designed to operate as the claimed system and apparatus, the Accused Instrumentalities

   have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

   illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

   supplies or causes to be supplied in or from the United States all or a substantial portion of

   the hardware (e.g., separate BIG-IP appliances) and software (e.g., BIG-IP software)

   components that are especially made or especially adapted for use in the Accused

   Instrumentalities, where such hardware and software components are not staple articles or

   commodities of commerce suitable for substantial noninfringing use, knowing that such

   components are so made or adapted and intending that such components are combined

   outside of the United States, as evidenced by Defendant’s own actions or instructions to

   users in, e.g., combining multiple BIG-IP appliances into infringing systems, and enabling

   and configuring the infringing functionalities of the Accused Instrumentalities.

          43.     As a result of Defendant’s infringement of the ’581 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for




                                                20
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 21 of 47




   Defendant’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Defendant, together with interest and costs as fixed by the Court.

                                          COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 7,720,929

           44.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           45.     Data Scape is the owner by assignment of United States Patent No.

   7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally issued

   by the United States Patent and Trademark Office on May 18, 2010. A true and correct

   copy of the ’929 Patent is included as Exhibit C.

           46.     Defendant has offered for sale, sold and/or imported into the United States

   products and services that infringe the ’929 patent, and continues to do so. By way of

   illustrative example, these infringing products and services include, without limitation,

   Defendant’s products and services, e.g., BIG-IP software and hardware, and all versions

   and variations thereof since the issuance of the ’929 Patent (“Accused Instrumentalities”).

           47.     Defendant has directly infringed and continues to infringe the ’929 Patent,

   for example, by making, selling, offering for sale, and/or importing the Accused

   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

   Defendant uses the Accused Instrumentalities for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Defendant’s customers.




                                               21
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 22 of 47




           48.     For example, the Accused Instrumentalities infringe Claim 1 of the ’929

   Patent. One non-limiting example of the Accused Instrumentalities’ infringement is

   presented below:

           49.     The Accused Instrumentalities include “[a] communication system

   including a first apparatus having a first storage medium, and a second apparatus.” For

   example, the Accused Instrumentalities communicate configuration stored on one device

   (e.g. a BIG-IP appliance or hardware running BIG-IP Virtual Edition) to another device

   (e.g. BIG-IP appliance or hardware running BIG-IP Virtual Edition). See, e.g., “K13946:

   Troubleshooting ConfigSync and device service clustering issues (11.x - 13.x)”, available

   at https://api-u.f5.com/support/kb-articles/K13946?pdf (“ConfigSync is a high-availability

   feature that synchronizes configuration changes from one BIG-IP device to other devices

   in a device group. This feature ensures that the BIG-IP device group members maintain the

   same configuration data and work in tandem to more efficiently process application

   traffic.”); “K7024: Overview of the ConfigSync process (9.x - 10.x),” available at

   https://api-u.f5.com/support/kb-articles/K7024?pdf (“The ConfigSync process collects the

   configuration files and directories from one unit of a redundant pair into a single archive

   file, transmits the archive file to the peer unit, and installs the shared configuration data on

   the peer, overwriting the existing shared configuration on the peer.”).

           50.     The Accused Instrumentalities include a second apparatus comprising “a

   second storage medium configured to store management information of data to be

   transferred to said first storage medium.” For example, a physical BIG-IP appliance

   includes a storage medium, e.g. a solid state disk, and a virtual appliance includes a storage

   medium, e.g. a disk in the underlying virtualization server. The second storage medium is




                                                 22
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 23 of 47




   configured to store management information of data to be transferred. See, e.g., Manual

   Chapter:      Managing           Configuration       Synchronization,      available       at

   https://support.f5.com/content/kb/en-us/products/big-ip_ltm/manuals/product/bigip-

   system-device-service-clustering-administration-13-0-0/5.html (“You can sync some

   types of data on a global level across all BIG-IP devices, while syncing other data in a more

   granular way, on an individual application level to a subset of devices. For example, you

   can set up a large device group to sync resource and policy data (such as iRules® and

   profiles) among all BIG-IP devices in a data center, while setting up a smaller device group

   for syncing application-specific data (such as virtual IP addresses) between the specific

   devices that are delivering those applications.”).

          51.     The Accused Instrumentalities include a second apparatus comprising “a

   communicator configured to communicate with said first apparatus.” For example, in BIG-

   IP versions 11.x and above, the CMI communications channel is used to allow secure

   communication between BIG-IP devices. See, e.g., K13946. In previous BIG-IP versions,

   the SOAP protocol with HTTPS is used to communicate between the first and second

   apparatuses. See, e.g., K7024.

          52.     The Accused Instrumentalities include a second apparatus comprising “a

   detector configured to detect whether said first apparatus and a second apparatus are

   connected.” For example, the BIG-IP system automatically detects and monitors the status

   of each device in a configuration group. See, e.g., Managing Configuration

   Synchronization (“At all times, the BIG-IP® system displays a specific sync status for each

   device group.”); K7024 (“The auto-detect feature automatically detects configuration




                                                23
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 24 of 47




   status and displays that status on all Configuration utility screens. The configsync state

   daemon (cssd) is used to check the status of each unit.”).

          53.     The Accused Instrumentalities include a second apparatus comprising “an

   editor configured to select certain data to be transferred and to edit said management

   information based on said selection without regard to the connection of said first

   apparatus.” For example, the BIG-IP system permits synchronizing “some types of data on

   a global level… while syncing other data in a more granular way, on an individual

   application level to a subset of devices,” which can be configured using the BIG-IP

   Configuration utility on the second apparatus. Managing Configuration Synchronization.

   See also https://deviousnetworks.blogspot.com/2017/03/big-ip-folders.html:




                                               24
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 25 of 47




          54.     The Accused Instrumentalities include a second apparatus comprising “a

   controller configured to control transfer of the selected data stored in said second apparatus

   to said first apparatus via said communicator based on said management information edited

   by said editor when said detector detects that said first apparatus and said second apparatus

   are connected.” For example, in automatic sync mode “a BIG-IP device in the device group

   automatically synchronizes its configuration data to the other members of the device group

   whenever its configuration data changes.” Managing Configuration Synchronization. The




                                                25
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 26 of 47




   synchronization is only performed on the data selected by the editor, and only when the

   detection determines that each other member of the device group is connected.

          55.     The Accused Instrumentalities include a second apparatus “wherein said

   controller is configured to compare said management information edited by said editor with

   management information of data stored in said first storage medium and to transmit data

   in said second apparatus based on result of the comparison.” For example, “The BIG-IP

   system uses commit ID updates to determine which device group member has the latest

   configuration and is eligible to initiate a ConfigSync operation,” and only transmits data

   from the device with the latest configuration, i.e., based on the result of comparing

   management information stored in the two BIG-IP systems. K13946.

          56.     Defendant has had knowledge of the ’929 Patent and its infringement since

   at least the filing of the original Complaint in this action, or shortly thereafter, including

   by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

   receiving such notice) that its continued actions would actively induce and contribute to

   the infringement of the claims of the ’929 Patent.

          57.     Defendant’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’929 Patent.              Use of the Accused

   Instrumentalities in their ordinary and customary fashion results in infringement of the

   claims of the ’929 Patent.

          58.     For example, Defendant explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their advantages of synchronizing settings




                                                26
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 27 of 47




   among multiple devices. Defendant also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’929 Patent. Defendant specifically

   intended and was aware that the normal and customary use of the Accused Instrumentalities

   on compatible systems would infringe the ’929 Patent. Defendant performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’929 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Defendant     engaged in such inducement to promote the sales of the Accused

   Instrumentalities, e.g., through its user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’929 Patent. Accordingly, Defendant has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’929 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’929 Patent. Accordingly, Defendant

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ’929 Patent, in violation of 35 U.S.C. § 271(b).

          59.     Defendant has also infringed, and continues to infringe, claims of the ’929

   Patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ’929 Patent, and constitute a material part of the invention. Defendant

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ’929 Patent, not a staple article, and not a commodity




                                                27
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 28 of 47




   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Defendant has been, and currently is,

   contributorily infringing the ’929 Patent, in violation of 35 U.S.C. § 271(c).

          60.     For similar reasons, Defendant also infringes the ’929 Patent by supplying

   or causing to be supplied in or from the United States all or a substantial portion of the

   components of the Accused Instrumentalities, where such components are uncombined in

   whole or in part, in such manner as to actively induce the combination of such components

   outside of the United States in a manner that would infringe the ’929 Patent if such

   combination occurred within the United States. For example, Defendant supplies or causes

   to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

   separate BIG-IP appliances) and software (e.g., BIG-IP software) components of the

   Accused Instrumentalities in such a manner as to actively induce the combination of such

   components (e.g., by instructing users to combine multiple BIG-IP appliances into an

   infringing system) outside of the United States.

          61.     Defendants also indirectly infringe the ’929 Patent by supplying or causing

   to be supplied in or from the United States components of the Accused Instrumentalities

   that are especially made or especially adapted for use in infringing the ’929 Patent and are

   not a staple article or commodity of commerce suitable for substantial non-infringing use,

   and where such components are uncombined in whole or in part, knowing that such

   components are so made or adapted and intending that such components are combined

   outside of the United States in a manner that would infringe the ’929 Patent if such

   combination occurred within the United States. Because the Accused Instrumentalities are




                                                 28
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 29 of 47




   designed to operate as the claimed system and apparatus, the Accused Instrumentalities

   have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

   illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

   supplies or causes to be supplied in or from the United States all or a substantial portion of

   the hardware (e.g., separate BIG-IP appliances) and software (e.g., BIG-IP software)

   components that are especially made or especially adapted for use in the Accused

   Instrumentalities, where such hardware and software components are not staple articles or

   commodities of commerce suitable for substantial noninfringing use, knowing that such

   components are so made or adapted and intending that such components are combined

   outside of the United States, as evidenced by Defendant’s own actions or instructions to

   users in, e.g., combining multiple BIG-IP appliances into infringing systems, and enabling

   and configuring the infringing functionalities of the Accused Instrumentalities.

           62.     As a result of Defendant’s infringement of the ’929 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for

   Defendant’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Defendant, together with interest and costs as fixed by the Court.

                                           COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 7,617,537

           63.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           64.     Data Scape is the owner by assignment of United States Patent No.

   7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and

   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally issued




                                                29
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 30 of 47




   by the United States Patent and Trademark Office on November 10, 2009. A true and

   correct copy of the ’537 Patent is included as Exhibit D.

          65.     Defendant has offered for sale, sold and/or imported into the United States

   products and services that infringe the ’537 patent, and continues to do so. By way of

   illustrative example, these infringing products and services include, without limitation,

   Defendant’s products and services, e.g., BIG-IP software and hardware, and all versions

   11.x and later and all variations thereof since the issuance of the ’537 Patent (“Accused

   Instrumentalities”).

          66.     Defendant has directly infringed and continues to infringe the ’537 Patent,

   for example, by making, selling, offering for sale, and/or importing the Accused

   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

   Defendant uses the Accused Instrumentalities for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Defendant’s customers.

          67.     For example, the Accused Instrumentalities infringe Claim 43 of the ’537

   Patent. One non-limiting example of the Accused Instrumentalities’ infringement is

   presented below:

          68.     The Accused Instrumentalities include “[a] computer readable storage

   medium encoded with computer program instructions executable by a computer to

   implement a method of transferring content data to a first apparatus from a second

   apparatus.” For example, the Accused Instrumentalities communicate configuration stored

   on one device (e.g. a BIG-IP appliance or hardware running BIG-IP Virtual Edition) to

   another device (e.g. BIG-IP appliance or hardware running BIG-IP Virtual Edition). See,




                                               30
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 31 of 47




   e.g., “K13946: Troubleshooting ConfigSync and device service clustering issues (11.x -

   13.x)”, available at https://api-u.f5.com/support/kb-articles/K13946?pdf (“ConfigSync is

   a high-availability feature that synchronizes configuration changes from one BIG-IP device

   to other devices in a device group. This feature ensures that the BIG-IP device group

   members maintain the same configuration data and work in tandem to more efficiently

   process application traffic.”).

              69.   The Accused Instrumentalities include instructions that “judge whether said

   first apparatus and said second apparatus are connected.” For example, the BIG-IP system

   automatically detects and monitors the status of each device in a configuration group. See,

   e.g., Managing Configuration Synchronization (“At all times, the BIG-IP® system

   displays a specific sync status for each device group.”); K7024 (“The auto-detect feature

   automatically detects configuration status and displays that status on all Configuration

   utility screens. The configsync state daemon (cssd) is used to check the status of each

   unit.”).

              70.   The Accused Instrumentalities include instructions that “compare, upon

   judging that said first apparatus and said second apparatus are connected, an identifier of

   said first apparatus with a corresponding identifier in said second apparatus.” For example,

   the BIG-IP system identifies unique identification properties, a certificate, or another

   unique identifier of the first apparatus. See, e.g., Manual Chapter: Introducing BIG-IP

   Device Service Clustering, available at https://support.f5.com/kb/en-us/products/big-

   ip_ltm/manuals/product/bigip-device-service-clustering-11-2-1/1.html       (“Devices:     A

   device is a physical or virtual BIG-IP system, as well as a member of a local trust domain

   and a device group. Each device member has a set of unique identification properties that




                                                31
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 32 of 47




   the BIG-IP® system generates. *** Device trust establishes trust relationships between

   BIG-IP devices on the network, through mutual certificate-based authentication. A trust

   domain is a collection of BIG-IP devices that trust one another and can therefore

   synchronize and fail over their BIG-IP configuration data, as well as exchange status and

   failover messages on a regular basis.”).

           71.     The Accused Instrumentalities include instructions that “compare, when

   said identifier of said first apparatus corresponds to said identifier stored in said second

   apparatus, a first list of content data of said first apparatus and a second list of content data

   of said second apparatus.” For example, the BIG-IP system determines the data to be

   synchronized to the first apparatus based on the ConfigSync configuration and the list of

   configuration files/folders on each device. See, e.g., Manual Chapter: Managing

   Configuration Synchronization (“You can sync some types of data on a global level across

   all BIG-IP devices, while syncing other data in a more granular way, on an individual

   application level to a subset of devices. For example, you can set up a large device group

   to sync resource and policy data (such as iRules® and profiles) among all BIG-IP devices

   in a data center, while setting up a smaller device group for syncing application-specific

   data (such as virtual IP addresses) between the specific devices that are delivering those

   applications.”); see also K13946 (“The BIG-IP system uses commit ID updates to

   determine which device group member has the latest configuration and is eligible to initiate

   a   ConfigSync       operation.”);    https://deviousnetworks.blogspot.com/2017/03/big-ip-

   folders.html:




                                                  32
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 33 of 47




          72.     The Accused Instrumentalities include instructions that “transfer first

   content data, from the second apparatus to the first apparatus, which is registered in said



                                               33
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 34 of 47




   second list and is not registered in said first list.” For example, the controller transmits

   updated configuration data if the local configuration data is the most recent change. See,

   e.g., K13946 (“ConfigSync is a high-availability feature that synchronizes configuration

   changes from one BIG-IP device to other devices in a device group. This feature ensures

   that the BIG-IP device group members maintain the same configuration data and work in

   tandem to more efficiently process application traffic.”).

           73.      The Accused Instrumentalities include instructions that “delete second

   content data, from the first apparatus, which is registered in said first list and is not

   registered in said second list.” For example, the 11.x and later versions of BIG-IP

   synchronize deletions as well as changes, e.g. delete files from the first apparatus when

   those    files   have    been   deleted    from    the   second     apparatus.    See,   e.g.,

   https://support.f5.com/csp/article/K16592 (“To work around this issue, you can

   synchronize the configuration just after deleting the pool member and node, before

   recreating the pool member. To do so, perform the following procedure: *** 6. Select the

   check box next to the node with the same name and click Delete. *** 9. Click Sync. 10. If

   the ConfigSync was successful, you may now recreate the pool member.”); “K7024:

   Overview of the ConfigSync process (9.x - 10.x),” available at https://api-

   u.f5.com/support/kb-articles/K7024?pdf (“Also, file deletions are not propagated; if a file

   in a synchronized directory is deleted, the corresponding file on the peer unit is not deleted

   by the ConfigSync process.”); K13946 (warning regarding non-propagations of deletions

   removed from corresponding documentation for 11.x and following); “Config Sync and

   SSL     Certificates,”   http://www.thef5guy.com/blog/2010/02/config-sync/        (describing




                                                34
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 35 of 47




   inability of version 10.x to synchronize file deletions; with comment “In 11.3 this behavior

   is changed. SSL cert can be delete when sync.”).

          74.     Defendant has had knowledge of the ’537 Patent and its infringement since

   at least the filing of the original Complaint in this action, or shortly thereafter, including

   by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

   receiving such notice) that its continued actions would actively induce and contribute to

   the infringement of the claims of the ’537 Patent.

          75.     Defendant’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’537 Patent.              Use of the Accused

   Instrumentalities in their ordinary and customary fashion results in infringement of the

   claims of the ’537 Patent.

          76.     For example, Defendant explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their advantages of synchronizing settings

   among multiple devices. Defendant also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’537 Patent. Defendant specifically

   intended and was aware that the normal and customary use of the Accused Instrumentalities

   on compatible systems would infringe the ’537 Patent. Defendant performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’537 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Defendant     engaged in such inducement to promote the sales of the Accused




                                                35
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 36 of 47




   Instrumentalities, e.g., through its user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’537 Patent. Accordingly, Defendant has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’537 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’537 Patent. Accordingly, Defendant

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ’537 Patent, in violation of 35 U.S.C. § 271(b).

          77.     Defendant has also infringed, and continues to infringe, claims of the ’537

   Patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ’537 Patent, and constitute a material part of the invention. Defendant

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ’537 Patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Defendant has been, and currently is,

   contributorily infringing the ’537 Patent, in violation of 35 U.S.C. § 271(c).

          78.     As a result of Defendant’s infringement of the ’537 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for

   Defendant’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Defendant, together with interest and costs as fixed by the Court.




                                                36
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 37 of 47




                                           COUNT V

                      INFRINGEMENT OF U.S. PATENT NO. 9,715,893

           79.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.

           80.     Data Scape is the owner by assignment of United States Patent No.

   9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,

   Recording Method, Program and Storage Medium.” The ’893 Patent was duly and legally

   issued by the United States Patent and Trademark Office on July 25, 2017. A true and

   correct copy of the ’893 Patent is included as Exhibit E.

           81.     Defendant has offered for sale, sold and/or imported into the United States

   products and services that infringe the ’893 patent, and continues to do so. By way of

   illustrative example, these infringing products and services include, without limitation,

   Defendant’s products and services, e.g., BIG-IP software and hardware, and all versions

   and variations thereof since the issuance of the ’893 Patent (“Accused Instrumentalities”).

           82.     Defendant has directly infringed and continues to infringe the ’893 Patent,

   for example, by making, selling, offering for sale, and/or importing the Accused

   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

   Defendant uses the Accused Instrumentalities for its own internal non-testing business

   purposes, while testing the Accused Instrumentalities, and while providing technical

   support and repair services for the Accused Instrumentalities to Defendant’s customers.

           83.     For example, the Accused Instrumentalities infringe Claim 1 of the ’893

   Patent. One non-limiting example of the Accused Instrumentalities’ infringement is

   presented below:




                                               37
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 38 of 47




           84.     The Accused Instrumentalities include “[a] non-transitory computer-

   readable storage medium storing instructions which, when executed by a computer, cause

   the computer to perform a method of an information processing apparatus for transferring

   data.” For example, the Accused Instrumentalities transfer configuration data stored on one

   device (e.g. a BIG-IP appliance or hardware running BIG-IP Virtual Edition) to another

   device (e.g. BIG-IP appliance or hardware running BIG-IP Virtual Edition). See, e.g.,

   “K13946: Troubleshooting ConfigSync and device service clustering issues (11.x - 13.x)”,

   available at https://api-u.f5.com/support/kb-articles/K13946?pdf (“ConfigSync is a high-

   availability feature that synchronizes configuration changes from one BIG-IP device to

   other devices in a device group. This feature ensures that the BIG-IP device group members

   maintain the same configuration data and work in tandem to more efficiently process

   application traffic.”).

           85.     The Accused Instrumentalities include instructions for “automatically

   reading first management data from a first storage medium, the first management data

   identifying files of source data stored on the first storage medium.” For example, the BIG-

   IP system identifies, using management data, files stored on the first storage medium that

   should be transferred to the second storage medium. See, e.g., Manual Chapter: Managing

   Configuration Synchronization (“You can sync some types of data on a global level across

   all BIG-IP devices, while syncing other data in a more granular way, on an individual

   application level to a subset of devices. For example, you can set up a large device group

   to sync resource and policy data (such as iRules® and profiles) among all BIG-IP devices

   in a data center, while setting up a smaller device group for syncing application-specific

   data (such as virtual IP addresses) between the specific devices that are delivering those




                                               38
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 39 of 47




   applications.”); see also K13946 (“The BIG-IP system uses commit ID updates to

   determine which device group member has the latest configuration and is eligible to initiate

   a   ConfigSync      operation.”);   https://deviousnetworks.blogspot.com/2017/03/big-ip-

   folders.html:




                                               39
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 40 of 47




          86.     The Accused Instrumentalities include instructions for “automatically

   identifying, by the computer, one of the files of source data based on the first management

   data and second management data, the second management data identifying files of

   transferred data stored on a second storage medium, the one of the files of source data being

   absent from the second storage medium.” For example, the BIG-IP system uses

   management data to identify files that do not exist on the target system, e.g. because the

   systems have not been synchronized before or because an incremental sync is being

   performed. See, e.g., Manual Chapter: Managing Configuration Synchronization (“When


                                                40
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 41 of 47




   you enable incremental sync, the BIG-IP system syncs only the changes that are more

   recent than those on the target device. The BIG-IP system accomplishes this by comparing

   the configuration data on each target device with the configuration data on the source

   device and then syncs the delta of each target-source pair. F5 networks recommends that

   you use incremental sync, for optimal performance. The incremental sync feature is a

   performance improvement feature and is the default value. You can use incremental sync

   with either automatic or manual sync operations.”).

          87.     The Accused Instrumentalities include instructions for “automatically

   transferring the one of the files of source data to the second storage medium, the one of the

   files of source data being transferred becoming one of the files of transferred data.” For

   example, the BIG-IP system automatically transfers all or some of the configuration files

   to the second storage medium. See, e.g., K13964 (“ConfigSync is a high-availability

   feature that synchronizes configuration changes from one BIG-IP device to other devices

   in a device group. This feature ensures that the BIG-IP device group members maintain the

   same configuration data and work in tandem to more efficiently process application

   traffic.”); K7024 (“The auto-detect feature automatically detects configuration status and

   displays that status on all Configuration utility screens. The configsync state daemon (cssd)

   is used to check the status of each unit.”).

          88.     The Accused Instrumentalities include instructions for “automatically

   displaying transferring status of the one of the files of source data by a symbolic figure.”

   For example, the BIG-IP system displays transfer status of the configuration files. See, e.g.,

   Manual Chapter: Managing Configuration Synchronization (“At all times, the BIG-IP®




                                                  41
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 42 of 47




   system displays a specific sync status for each device group. *** Syncing … A sync

   operation is in progress.”).

          89.     Defendant has had knowledge of the ’893 Patent and its infringement since

   at least the filing of the original Complaint in this action, or shortly thereafter, including

   by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

   receiving such notice) that its continued actions would actively induce and contribute to

   the infringement of the claims of the ’893 Patent.

          90.     Defendant’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe the claims of the ’893 Patent.              Use of the Accused

   Instrumentalities in their ordinary and customary fashion results in infringement of the

   claims of the ’893 Patent.

          91.     For example, Defendant explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their advantages of synchronizing settings

   among multiple devices. Defendant also induces its customers to use the Accused

   Instrumentalities to infringe other claims of the ’893 Patent. Defendant specifically

   intended and was aware that the normal and customary use of the Accused Instrumentalities

   on compatible systems would infringe the ’893 Patent. Defendant performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’893 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Defendant     engaged in such inducement to promote the sales of the Accused




                                                42
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 43 of 47




   Instrumentalities, e.g., through its user manuals, product support, marketing materials,

   demonstrations, installation support, and training materials to actively induce the users of

   the accused products to infringe the ’893 Patent. Accordingly, Defendant has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’893 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’893 Patent. Accordingly, Defendant

   has been (since at least as of filing of the original complaint), and currently is, inducing

   infringement of the ’893 Patent, in violation of 35 U.S.C. § 271(b).

          92.     Defendant has also infringed, and continues to infringe, claims of the ’893

   Patent by offering to commercially distribute, commercially distributing, making, and/or

   importing the Accused Instrumentalities, which are used in practicing the process, or using

   the systems, of the ’893 Patent, and constitute a material part of the invention. Defendant

   knows the components in the Accused Instrumentalities to be especially made or especially

   adapted for use in infringement of the ’893 Patent, not a staple article, and not a commodity

   of commerce suitable for substantial noninfringing use. For example, the ordinary way of

   using the Accused Instrumentalities infringes the patent claims, and as such, is especially

   adapted for use in infringement. Accordingly, Defendant has been, and currently is,

   contributorily infringing the ’893 Patent, in violation of 35 U.S.C. § 271(c).

          93.     For similar reasons, Defendant also infringes the ’893 Patent by supplying

   or causing to be supplied in or from the United States all or a substantial portion of the

   components of the Accused Instrumentalities, where such components are uncombined in

   whole or in part, in such manner as to actively induce the combination of such components




                                                43
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 44 of 47




   outside of the United States in a manner that would infringe the ’893 Patent if such

   combination occurred within the United States. For example, Defendant supplies or causes

   to be supplied in or from the United States all or a substantial portion of the hardware (e.g.,

   separate BIG-IP appliances) and software (e.g., BIG-IP software) components of the

   Accused Instrumentalities in such a manner as to actively induce the combination of such

   components (e.g., by instructing users to combine multiple BIG-IP appliances into an

   infringing system) outside of the United States.

          94.     Defendants also indirectly infringe the ’893 Patent by supplying or causing

   to be supplied in or from the United States components of the Accused Instrumentalities

   that are especially made or especially adapted for use in infringing the ’893 Patent and are

   not a staple article or commodity of commerce suitable for substantial non-infringing use,

   and where such components are uncombined in whole or in part, knowing that such

   components are so made or adapted and intending that such components are combined

   outside of the United States in a manner that would infringe the ’893 Patent if such

   combination occurred within the United States. Because the Accused Instrumentalities are

   designed to operate as the claimed system and apparatus, the Accused Instrumentalities

   have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

   illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

   supplies or causes to be supplied in or from the United States all or a substantial portion of

   the hardware (e.g., separate BIG-IP appliances) and software (e.g., BIG-IP software)

   components that are especially made or especially adapted for use in the Accused

   Instrumentalities, where such hardware and software components are not staple articles or

   commodities of commerce suitable for substantial noninfringing use, knowing that such




                                                 44
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 45 of 47




   components are so made or adapted and intending that such components are combined

   outside of the United States, as evidenced by Defendant’s own actions or instructions to

   users in, e.g., combining multiple BIG-IP appliances into infringing systems, and enabling

   and configuring the infringing functionalities of the Accused Instrumentalities.

          95.     As a result of Defendant’s infringement of the ’893 Patent, Plaintiff Data

   Scape is entitled to monetary damages in an amount adequate to compensate for

   Defendant’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Defendant, together with interest and costs as fixed by the Court.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

          a.      A judgment in favor of Plaintiff that Defendant has infringed, either literally

   and/or under the doctrine of equivalents, the ’751 Patent, the ’581 Patent, the ’929 Patent,

   the ’537 Patent, and the ’893 Patent (collectively, “asserted patents”);

          b.      A permanent injunction prohibiting Defendant from further acts of

   infringement of the asserted patents;

          c.      A judgment and order requiring Defendant to pay Plaintiff its damages,

   costs, expenses, and prejudgment and post-judgment interest for its infringement of the

   asserted patents, as provided under 35 U.S.C. § 284;

          d.      A judgment and order requiring Defendant to provide an accounting and to

   pay supplemental damages to Data Scape, including without limitation, prejudgment and

   post-judgment interest;




                                                45
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 46 of 47




           e.      A judgment and order finding that this is an exceptional case within the

   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

   Defendant; and

           f.      Any and all other relief as the Court may deem appropriate and just under

   the circumstances.

                                 DEMAND FOR JURY TRIAL

           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

   jury of any issues so triable by right.



    Dated: January 9, 2019
                                                     Respectfully Submitted,

                                                     /s/ Eric B. Fenster

                                                     Eric B. Fenster
                                                     Eric B. Fenster, LLC
                                                     P.O. Box 44011
                                                     Denver, CO 80201
                                                     Telephone: 720-943-3739
                                                     FAX: 720-255-0377
                                                     Email: eric@fensterlaw.net
                                                     Attorney for Plaintiff

                                                     Marc A. Fenster (CA SBN 181067)
                                                     Reza Mirzaie (CA SBN 246953)
                                                     Brian D. Ledahl (CA SBN 186579)
                                                     Paul Kroeger (CA SBN 229074)
                                                     C. Jay Chung (CA SBN 252794)
                                                     RUSS AUGUST & KABAT
                                                     12424 Wilshire Boulevard, 12th Floor
                                                     Los Angeles, CA 90025
                                                     (310) 826-7474
                                                     mfenster@raklaw.com
                                                     rmirzaie@raklaw.com
                                                     bledahl@raklaw.com
                                                     pkroeger@raklaw.com
                                                     jchung@raklaw.com

                                                     Eric B. Fenster (CO Atty Reg # 33264)
                                                     ERIC B. FENSTER, LLC
                                                     1522 Blake Street, Suite 200
                                                     Denver, CO 80202


                                                46
Case 1:19-cv-00064-NYW Document 1 Filed 01/09/19 USDC Colorado Page 47 of 47




                                          (303) 921-3530
                                          Eric@fensterlaw.net

                                          Attorneys for Plaintiff Data Scape Limited




                                      Respectfully Submitted,

                                      /s/ Eric B. Fenster

                                      Eric B. Fenster
                                      Eric B. Fenster, LLC
                                      P.O. Box 44011
                                      Denver, CO 80201
                                      Telephone: 720-943-3739
                                      FAX: 720-255-0377
                                      Email: eric@fensterlaw.net
                                      Attorney for Plaintiff

                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Blvd., 12th Floor,
                                      Los Angeles, CA 90025
                                      Telephone: 310-979-8251

                                      Marc A. Fenster (CA SBN 181067)
                                      Email: mfenster@raklaw.com
                                      Reza Mirzaie (CA SBN 246953)
                                      Email: rmirzaie@raklaw.com
                                      Brian D. Ledahl (CA SBN 186579)
                                      Email: bledahl@raklaw.com
                                      C. Jay Chung (CA SBN 252794)
                                      Email: jchung@raklaw.com
                                      Philip X. Wang (CA SBN 262239)
                                      Email: pwang@raklaw.com

                                      Attorneys for Plaintiff
                                      REALTIME ADAPTIVE STREAMING LLC




                                     47
